      Case: 1:21-cv-03982 Document #: 1 Filed: 07/27/21 Page 1 of 6 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FOX VALLEY & VICINITY CONSTRUCTION                  )
WORKERS WELFARE FUND,                               )
                                                    )
FOX VALLEY & VICINITY CONSTRUCTION                  )
WORKERS PENSION FUND,                               )
                                                    )
LAKE COUNTY, ILLINOIS, PLASTERERS &                 )
CEMENT MASONS RETIREMENT SAVINGS                    )
FUND,                                               )
                                                    )       CIVIL ACTION
                             Plaintiffs,            )
                                                    )       NO. 21 C 2982
       vs.                                          )
                                                    )       JUDGE
PLAINFIELD CONCRETE, INC.,                          )
an Illinois corporation,                            )
                                                    )
DANIEL SAXEN, an individual,                        )
                                                    )
                             Defendants.            )

                                           COMPLAINT

       The Plaintiffs, FOX VALLEY & VICINITY CONSTRUCTION WORKERS WELFARE

FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND and LAKE

COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT SAVINGS FUND,

by their attorneys, complaining of the Defendants, PLAINFIELD CONCRETE, INC., an Illinois

corporation, and DANIEL SAXEN, an individual, allege as follows:

                                            COUNT I

       1.     This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-
       Case: 1:21-cv-03982 Document #: 1 Filed: 07/27/21 Page 2 of 6 PageID #:2




after referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.

       2.      Plaintiffs, the FOX VALLEY & VICINITY CONSTRUCTION WORKERS

WELFARE FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND

and LAKE COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT

SAVINGS FUND, are various welfare, pension and related joint, labor-management funds and bring

this action as "employee welfare benefit funds," and "plans," under ERISA. Plaintiff Funds are

administered within this District.

       3.      PLAINFIELD CONCRETE, INC. (“Plainfield”) is obligated to make fringe benefit

contributions to the Funds, under the terms of the certain "Agreements and Declarations of Trust,"

establishing and outlining the administration of these Funds, and pursuant to the terms of a collective

bargaining agreement adopting these "Agreements and Declarations of Trust" and entered into by

Defendant.

       4.      Upon information and belief, Defendant, DANIEL SAXEN, was an officer of

Plainfield and was authorized and competent to sign the Memorandum of Agreement on behalf of

Plainfield and himself.

       5.      As an employer obligated to make fringe benefit contributions to the Funds, Plainfield

is specifically required to do the following:

       (a)     To submit to Plaintiffs for each month, by the 15th day of the month following the
               month for which the report is made, a report stating the names, social security
               numbers, and total hours worked in such month by each and every person on whose
               behalf contributions are required to be made by Defendant to Plaintiffs; or, if no such
               persons are employed for a given month, to submit a report so stating;




                                                  2
      Case: 1:21-cv-03982 Document #: 1 Filed: 07/27/21 Page 3 of 6 PageID #:3




       (b)     To accompany the aforesaid reports with payment of contributions based upon an
               hourly rate as stated in the applicable agreements;

       (c)     To make all of its payroll books and records available to Plaintiffs for the purpose of
               auditing same, to determine whether Defendant is making full payment as required
               under the applicable agreements;

       (d)     To compensate Plaintiffs for the additional administrative costs and burdens imposed
               by Defendant's failure to pay, or untimely payment of, contributions, by way of the
               payment of liquidated damages in the amount of 10 percent of any and all contribu-
               tions which are not timely received by Plaintiffs for a particular month, as specified
               fully in Paragraph 4(a) above, together with interest as provided in ERISA, 29 U.S.C.
               §1132(g);

       (e)     To pay any and all costs incurred by Plaintiffs in auditing Defendant's payroll
               records, should it be determined that Defendant was delinquent in the reporting or
               submission of all contributions required of it to be made to Plaintiffs;

       (f)     To pay Plaintiffs' reasonable attorneys' fees and costs necessarily incurred in the
               prosecution of any action to require Defendant to submit its payroll books and
               records for audit or to recover delinquent contributions;

       (g)     To furnish to Plaintiffs a bond with good and sufficient surety thereon, in an amount
               acceptable to Plaintiffs, to cover future contributions due the Plaintiffs.

       6.      Plainfield is delinquent and has breached its obligations to Plaintiffs and its

obligations under the plans in the following respects:

       (a)     Defendant has failed and refused to submit all of its reports to Plaintiffs due, to date,
               and/or, has failed to make payment of all contributions acknowledged by Defendant
               thereon to be due Plaintiffs;

       (b)     Defendant has failed to make payment of contributions, liquidated damages, accrued
               interest and audit fees based upon an audit of the Defendant's payroll records
               showing Defendant to have been delinquent in the payment of contributions and to
               have reported hours worked by its employees incorrectly to Plaintiffs;

       (c)     Defendant has made payment of contributions due Plaintiffs, but such payment was
               made in an untimely fashion pursuant to the collective bargaining agreement and
               Trust Agreements. Plaintiffs have assessed liquidated damages and accrued interest
               against the Defendant as authorized by the Trust Agreements and ERISA, but



                                                  3
       Case: 1:21-cv-03982 Document #: 1 Filed: 07/27/21 Page 4 of 6 PageID #:4




                   Defendant has failed and refused to make payment of said liquidated damages and
                   accrued interest.

        7.         That upon careful review of all records maintained by Plaintiffs, and after application

of any and all partial payments made by Plainfield, there is a total of $23,395.08, known to be due

Plaintiffs from subject however to the possibility that additional monies may be due Plaintiffs from

Plainfield based upon Plainfield’s failure to submit all required reports, or to accurately state all

hours for which contributions are due on reports previously submitted, and subject further to the

possibility that additional contributions and liquidated damages will come due during the pendency

of this lawsuit.

        8.         Plaintiffs have requested that Plainfield perform its obligations as aforesaid, but

Plainfield has failed and refused to so perform.

        9.         Plainfield’s continuing refusal and failure to perform its obligations to Plaintiffs is

causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no

adequate remedy at law.

        WHEREFORE, Plaintiffs pray:

        (A)        That Defendant be enjoined and ordered to submit all delinquent monthly contribu-
                   tion reports to Plaintiffs with the information required to be provided thereon, to
                   continue to submit such reports while this action is pending, and to comply with its
                   contractual obligation to timely submit such reports in the future;

        (B)        That judgment be entered in favor of Plaintiffs and against Defendant for all unpaid
                   contributions, liquidated damages, any costs of auditing Defendant's records, accrued
                   interest, and Plaintiffs' reasonable attorneys' fees and court costs necessarily incurred
                   in this action as specified herein, or as subsequently determined, all as provided for
                   in the plans and in ERISA;

        (C)        That Plaintiffs have such further relief as may be deemed just and equitable by the
                   Court, all at Defendant's cost.



                                                      4
       Case: 1:21-cv-03982 Document #: 1 Filed: 07/27/21 Page 5 of 6 PageID #:5




                                         COUNT II
                       (Against Defendant, Daniel Saxen, an Individual)

       10.     Plaintiffs hereby reallege and incorporate herein Paragraphs 1 through 9 of Count I

as Paragraphs 1-9 of Count II.

       11.     This Count is brought under the laws of the United States pursuant to the terms of the

Labor-Management Relations Act of 1947, as amended, 29 U.S.C. §185. Jurisdiction is based on

the existence of questions arising thereunder as hereinafter more fully appears. Alternatively, this

Count is brought under the laws of the State of Illinois for breach of contract. Supplemental Federal

jurisdiction would then be proper as this claim is “so related” to the claims in Count I that it forms

“part of the same case or controversy.” 28 U.S.C. §1367.

       12.     Paragraph 7 of the Memorandum of Agreement (attached hereto) states:

               The individual signing this Agreement agrees to be personally, jointly
               and severally liable with the Employer for any failure to pay wages or
               contributions, or to accurately report hours to the fringe benefit funds
               as required by this Agreement.

       13.     Upon information and belief, the signature on the Memorandum of Agreement is that

of Defendant, DANIEL SAXEN (“Saxen”).

       14.     Saxen was an officer of Plainfield and was authorized and competent to sign the

Memorandum of Agreement on behalf of Plainfield and himself.

       15.     Pursuant to Paragraph 7 of the Memorandum of Agreement, Saxen agreed to be

personally liable for any unpaid contributions due from Plainfield in an amount to be determined.

       WHEREFORE, Plaintiffs pray:

       (A)     That judgment be entered in favor of the Funds and against Saxen for any unpaid
               contributions, liquidated damages, accrued interest, and audit fees due from
               Plainfield; and


                                                  5
          Case: 1:21-cv-03982 Document #: 1 Filed: 07/27/21 Page 6 of 6 PageID #:6




           (B)         That the Funds have such further relief as may be deemed just and equitable by the
                       Court, all at Defendant Saxen’s cost.


                                                                   /s/ Catherine M. Chapman



Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\Fvcwj\Plainfield Construction\#29385\complaint.cmc.df.wpd




                                                               6
